DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election of Species II in the reply filed on 12/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324).
As per claim 1, Allen et al discloses a damper assembly (100) comprising: 

an inner cylinder (112) positioned at least partially within the outer cylinder; 
a cap (120) coupled to the inner cylinder; 
a plunger (Base of tube 146) positioned radially inward from the inner cylinder and a rod (Distal end of tube 146), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (136, 190); 
a passage (144, 148, 150) extending through the rod and fluidly coupled with the first chamber; 
a piston (141) coupled to the inner cylinder and extending radially outward toward the outer cylinder, wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (160); 
a first port (150) in fluid communication with the plunger through the passage; and 
a second port (143) in fluid communication with the piston.  Allen et al does not disclose wherein the plunger is coupled to the rod.
Davis discloses a suspension comprising a plunger (44) positioned radially inward from the inner cylinder and coupled to a rod (42).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stationary tube of Allen et al by forming at with a separately attached end as taught by Davis in order to improve damping.
As per claim 3, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the plunger is configured to move relative to the 
As per claim 4, Allen et al and Davis disclose the damper assembly of claim 3.  Davis further discloses wherein the plunger is fixed to an end of the rod (44, 42).  Allen et al further discloses wherein movement of the plunger relative to the inner cylinder changes a volume of the first chamber (Fig. 2B).
As per claim 5, Allen et al and Davis disclose the damper assembly of claim 4.  Allen et al further discloses wherein the movement of the plunger relative to the inner cylinder moves the piston relative to the outer cylinder and changes a volume of the second chamber (Fig. 2B).
As per claim 6, Allen et al and Davis disclose the damper assembly of claim 5.  Allen et al further discloses wherein when the volume of the first chamber increases, the volume of the second chamber decreases (Fig. 2B).
As per claim 7, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses further comprising a barrier (184) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (184).
As per claim 8, Allen et al and Davis disclose the damper assembly of claim 7.  Allen et al discloses an alternate embodiment further comprising an accumulator (333, Fig. 9A) in fluid communication with at least one of the first chamber and the second chamber.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Allen et al by adding an 
As per claim 10, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the cap is threadably coupled to the inner cylinder (184; Col. 10, lines 2-6).
As per claim 11, Allen et al and Davis disclose the damper assembly of claim 10.  Allen et al further discloses wherein the inner cylinder includes internal threads (184; Col. 10, lines 2-6) and a stem of the cap includes external threads (184; Col. 10, lines 2-6) adjustably received within the internal threads.
As per claim 12, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein each of the first chamber and the second chamber receive hydraulic fluid (Abstract).
As per claim 13, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the rod has an outer diameter that is smaller than an inner diameter of the inner cylinder (146, 112, Fig. 2B).
5.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324) and further in view of Burke et al (US 5,899,472).
As per claim 9, Allen et al and Davis disclose the damper assembly of claim 8.  Allen et al further discloses wherein the first chamber is at least partially defined by a face of the plunger (Fig. 2B), but does not disclose wherein the face of the plunger has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the piston that at least partially defines the second chamber.
.
6.	Claims 1, 3-8, 10-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galasso et al (US 2010/0276906) in view of Allen et al (US 8,899,560).
As per claim 1, Galasso et al discloses a damper assembly (630) comprising: 
an outer cylinder (660); 
an inner cylinder (Fig. 2A) positioned at least partially within the outer cylinder; 
a cap (Fig. 2A); 
a plunger (Fig. 2A) positioned radially inward from the inner cylinder and coupled to a rod (Fig. 2A), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (170); 
a passage (622) extending through the rod and fluidly coupled with the first chamber; 
a piston (Fig. 2A) coupled to the inner cylinder and extending radially outward toward the outer cylinder, wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (Fig. 2A); 

a second port (644) in fluid communication with the piston.  Galasso et al does not disclose wherein the cap is coupled to the inner cylinder.
Allen et al discloses a shock absorber comprising an inner cylinder (112) positioned at least partially within the outer cylinder; a cap (120) coupled to the inner cylinder.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first chamber piston of Galasso et al by forming it as a tube with an attached, threaded cap as taught by Allen et al in order to allow for easier replacement of parts.


    PNG
    media_image1.png
    1000
    735
    media_image1.png
    Greyscale


As per claim 4, Galasso et al and Allen et al disclose the damper assembly of claim 3.  Galasso et al further discloses wherein the plunger is fixed to an end of the rod (Fig. 2A), and wherein movement of the plunger relative to the inner cylinder changes a volume of the first chamber (Fig. 2A).
As per claim 5, Galasso et al and Allen et al disclose the damper assembly of claim 4.  Galasso et al further discloses wherein the movement of the plunger relative to the inner cylinder moves the piston relative to the outer cylinder and changes a volume of the second chamber (Fig. 2A).
As per claim 6, Galasso et al and Allen et al disclose the damper assembly of claim 5.  Galasso et al further discloses wherein when the volume of the first chamber increases, the volume of the second chamber decreases (Fig. 2A).
As per claim 7, Galasso et al and Allen et al disclose the damper assembly of claim 1.  Galasso et al further discloses further comprising a barrier (Fig. 2A) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (Fig. 2A).
As per claim 8, Galasso et al and Allen et al disclose the damper assembly of claim 7.  Galasso et al further discloses further comprising an accumulator (154) in fluid communication with at least one of the first chamber and the second chamber.

As per claim 11, Galasso et al and Allen et al disclose the damper assembly of claim 10.  Allen et al further discloses wherein the inner cylinder includes internal threads (184; Col. 10, lines 2-6) and a stem of the cap includes external threads (184; Col. 10, lines 2-6) adjustably received within the internal threads.
As per claim 13, Galasso et al and Allen et al disclose the damper assembly of claim 1.  Galasso et al further discloses wherein the rod has an outer diameter that is smaller than an inner diameter of the inner cylinder (Fig. 2A).
As per claim 14, Galasso et al discloses a damper assembly (630) comprising: 
an outer cylinder (660); 
an inner cylinder (Fig. 2A) positioned at least partially within the outer cylinder; 
a cap (Fig. 2A); 
a plunger (Fig. 2A) engaging an interior of the inner cylinder and coupled to a rod (620), wherein the plunger, the cap, and the interior of the inner cylinder at least partially define a first chamber (170), and wherein the plunger prevents fluid from exiting the first chamber between the inner cylinder and the rod (Fig. 2A); 
a passage (622) extending through the rod and fluidly coupled with the first chamber; and 
a piston (Fig. 2A) coupled to the inner cylinder and extending radially outward toward the outer cylinder, and wherein the piston, an exterior surface of the inner 
Allen et al discloses a shock absorber comprising an inner cylinder (112) positioned at least partially within the outer cylinder; a cap (120) coupled to the inner cylinder.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first chamber piston of Galasso et al by forming it as a tube with an attached, threaded cap as taught by Allen et al in order to allow for easier replacement of parts.
As per claim 15, Galasso et al and Allen et al disclose the damper assembly of claim 14, wherein relative displacement between the inner cylinder and the outer cylinder in a first direction increases a volume of the first chamber and decreases a volume of the second chamber (Fig. 2A).
As per claim 16, Galasso et al and Allen et al disclose the damper assembly of claim 15.  Galasso et al further discloses wherein relative displacement between the inner cylinder and the outer cylinder in a second direction opposite the first direction decreases the volume of the first chamber and increases the volume of the second chamber (Fig. 2A).
As per claim 17, Galasso et al and Allen et al disclose the damper assembly of claim 14.  Galasso et al further discloses wherein the plunger is fixed to an end of the rod (Fig. 2A), and wherein movement of the plunger relative to the inner cylinder changes a volume of the first chamber (Fig. 2A).
As per claim 18, Galasso et al and Allen et al disclose the damper assembly of claim 17.  Galasso et al further discloses further comprising a barrier (Fig. 2A) extending .
7.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Galasso et al (US 2010/0276906) in view of Allen et al (US 8,899,560) and further in view of Burke et al (US 5,899,472).
As per claim 9, Galasso et al and Allen et al disclose the damper assembly of claim 8.  Galasso et al further discloses wherein the first chamber is at least partially defined by a face of the plunger (Fig. 2A), but does not disclose wherein the face of the plunger has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the piston that at least partially defines the second chamber.
Burke et al discloses a roll control system wherein the face of the plunger (230, Fig. 9) has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the piston that at least partially defines the second chamber (126, Fig. 9; Col. 6, lines 62-67).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pistons of Galasso et al by forming them with equal cross-sectional working areas as taught by Burke et al in order to improve cornering performance (Burke et al: Col. 3, lines 26-33).
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
9.	Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,209,067 in view of MacLeod (US 5,798,966).
Regarding claim 19, Ellifson et al (US 11,209,067) discloses the limitations of the claimed invention, but does not disclose a vehicle, comprising: a vehicle body; a plurality of wheel end assemblies.
MacLeod discloses a vehicle (Col. 2, lines 19-21), comprising: a vehicle body (Col. 11, line 65 – Col. 12, line 1); a plurality of wheel end assemblies (Fig. 6b; Col. 9, lines 32-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the suspension of Ellifson et al by using it in a vehicle as taught by MacLeod in order to provide vehicle suspension damping.
Ellifson et al further discloses the limitations of claim 20.
Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose wherein the second port is in fluid communication with the piston through an aperture defined by a wall of the outer cylinder.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657